UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 16-6521


BARNEY ADRIAN DUNLAP,

                Petitioner - Appellant,

          v.

DAVID   MITCHELL,    Superintendent,   Lanesboro      Correctional
Institution,

                Respondent - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Frank D. Whitney,
Chief District Judge. (5:15-cv-00139-FDW)


Submitted:   September 29, 2016            Decided:    October 4, 2016


Before SHEDD, KEENAN, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Barney Adrian Dunlap, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Barney Adrian Dunlap seeks to appeal the district court’s

orders denying relief on his 28 U.S.C. § 2254 (2012) petition

and denying his motion to alter or amend the judgment.                                    The

orders are       not     appealable     unless      a    circuit    justice     or    judge

issues      a      certificate          of       appealability.            28        U.S.C.

§ 2253(c)(1)(A) (2012).            A certificate of appealability will not

issue     absent       “a    substantial     showing        of     the   denial      of    a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2012).                When the

district court denies relief on the merits, a prisoner satisfies

this    standard       by    demonstrating       that    reasonable      jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see      Miller-El   v.   Cockrell,       537    U.S.   322,      336-38

(2003).      When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                             Slack,

529 U.S. at 484-85.

        We have independently reviewed the record and conclude that

Dunlap has not made the requisite showing.                       Accordingly, we deny

a certificate of appealability, deny leave to proceed in forma

pauperis, and dismiss the appeal.                       Dunlap’s motions to expand

the record, to place the case in abeyance, to amend or correct

                                             2
the petition, to appoint counsel, for a transcript at Government

expense, and for an evidentiary hearing are denied.             We dispense

with oral argument because the facts and legal contentions are

adequately   presented   in   the   materials   before   this    court   and

argument would not aid the decisional process.

                                                                  DISMISSED




                                     3